Citation Nr: 1043574	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected sarcoidosis.  

2.  Entitlement to service connection for obstructive sleep 
apnea, claimed as secondary to service-connected sarcoidosis.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD), to 
include major depressive disorder, not otherwise specified (NOS), 
and panic disorder, to include as secondary to service-connected 
sarcoidosis.  

4.  Entitlement to a compensable evaluation for service-connected 
sarcoidosis.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from February 1980 to June 1980.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (the RO).  

The Veteran and her spouse testified at a Travel Board hearing 
which was chaired by the undersigned at the Nashville RO in July 
2010.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

Concerning the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder other than PTSD, 
to include major depressive disorder, NOS, and panic disorder, to 
include as secondary to service-connected sarcoidosis, the Board 
notes the United States Court of Appeals for Veterans Claims' 
(the Court's) recent decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), holding that when a claimant makes a claim, he/she 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  In its decision, the 
Court indicated that VA unduly limited its consideration of 
claims for service connection for specific mental disorders under 
circumstances in which other diagnosed psychiatric disabilities 
may be present.  Indeed, the Veteran's claim has been expanded 
pursuant to Clemons.  However, in the present case, the medical 
evidence of record reflects that the Veteran's PTSD was caused by 
childhood trauma.  Further, the Veteran, herself, has not 
asserted that her diagnosed PTSD was caused by any incident of 
her service.  In light of the evidentiary state of the Veteran's 
claim, the Board has recharacterized the issue as is stated on 
the title page of this decision.  

In an October 2009 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for fibromyalgia and 
the Veteran's petition to reopen her previously-denied claim for 
arthritis of multiple joints.  The Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  Therefore, those claims are not 
before the Board all will be discussed no further.  

The issues of entitlement to service connection for (1) 
vision problems, (2) kidney problems and a skin condition, 
all claimed as secondary to service-connected sarcoidosis, 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are REFERRED to the AOJ for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board 
does not have jurisdiction of issues not yet adjudicated 
by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).

The issues entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include major depressive 
disorder, NOS, and panic disorder, to include as secondary to 
service-connected sarcoidosis, and entitlement to a compensable 
evaluation for service-connected sarcoidosis are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Migraine headaches have not been shown to be related to the 
Veteran's service-connected sarcoidosis.

2.  Obstructive sleep apnea has not been shown to be related to 
the Veteran's service-connected sarcoidosis.


CONCLUSIONS OF LAW

1.  Migraine headaches are not proximately due to or aggravated 
by the Veteran's service-connected sarcoidosis.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§3.310(a) (2010).

2.  Obstructive sleep apnea is not proximately due to or 
aggravated by the Veteran's service-connected sarcoidosis.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §3.310(a) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Prior to the adjudication of the Veteran's claims, letters dated 
in July 2007 and September 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Veteran was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to her claims.  The letters 
informed the Veteran that additional information or evidence was 
needed to support her service connection claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The September 2007 VCAA 
letter notified the Veteran of the elements of direct and 
secondary service connection claims including the method in which 
VA assigns effective dates and disability ratings.
 
In this case, the Veteran's service, VA, Social Security 
Administration (SSA) and private treatment records have been 
obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board notes that the Veteran was afforded a VA 
examination in April 2009 connection with her claims.  
See 38 C.F.R. § 3.159(c)(4).  

Concerning the April 2009 VA examination, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The report of April 
2009 VA examination reflects that the examiner reviewed the 
Veteran's complete claims file, to include her service treatment 
records, past medical history, recorded her current complaints, 
and conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
the examination is adequate for the purposes of this decision.  
See 38 C.F.R. § 4.2 (2010).  The Veteran and her representative 
have not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



The headaches and sleep apnea claims

Because these claims involve applying similar facts to virtually 
identical law, for the sake of economy, the Board will discuss 
them together.  

The Veteran has consistently contended that her currently-
diagnosed migraine headaches and obstructive sleep apnea are 
secondary to her service-connected sarcoidosis.  The RO 
adjudicated these claims on a secondary basis.  

There is no evidence that the Veteran has asserted her claims 
under a theory of direct service connection, nor is there any 
evidence in the file which arguably supports such a theory of 
entitlement.  In any event, the Board observes that the Veteran's 
service treatment records are devoid of any instance of treatment 
or complaints for either migraine headaches or sleep apnea and 
the Veteran has specifically asserted that she did not suffer 
from either disorder until nearly 20 years after service.  As 
such, the Veteran's claims cannot succeed under the theory of 
direct service connection.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also 38 C.F.R. § 3.303 (2010).  Accordingly, 
the Board's analysis will address the Veteran's claims 
exclusively based on her theory of secondary service connection.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310 (2010); see 
also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

With respect to Wallin element (1), it is uncontroverted that the 
Veteran has current diagnoses of migraine headaches and 
obstructive sleep apnea.  See, e.g., the April 2009 VA 
examination report.  Wallin element (1) has therefore been met 
with respect to both claims.

With respect to Wallin element (2), the RO granted service 
connection for sarcoidosis in a December 1984 rating decision.  
Accordingly, Wallin element (2) is demonstrated as to both 
claims.  

With respect to Wallin element (3), medical nexus, the April 2009 
VA examiner's medical nexus opinions, which are unfavorable to 
the Veteran's claims, are contrasted by the opinions of the 
Veteran and her spouse, which are favorable to the Veteran's 
claims.  

After a thorough review of the Veteran's service treatment 
records, private treatment records, SSA records and VA outpatient 
treatment records as well as a detailed interview and examination 
of the Veteran, the April 2009 VA examination, a medical doctor, 
specifically stated that the Veteran's currently diagnosed 
migraine headaches and obstructive sleep apnea was less likely 
than not caused by or the result of sarcoidosis.  The April 2009 
VA examiner further reasoned that she knew of no causal 
relationship between sarcoidosis and either migraines headaches 
or obstructive sleep apnea and additionally stated that the 
Veteran's sarcoidosis was currently inactive and that sarcoidosis 
did not "lead to" either migraine headaches or obstructive 
sleep apnea.  See the April 2009 VA examination report.  

In contrast, the Veteran and her spouse, neither of whom have any 
medical training or expertise, have opined that the Veteran's 
migraine headaches and obstructive sleep apnea were caused by her 
service-connected sarcoidosis.  See e.g., the July 2010 VA 
hearing transcript at pages 5-7 and statements from the Veteran 
dated in November 2007, August 2008, March 2009 and June 2009.  
The Veteran and her spouse have been less than specific 
concerning any reasoning behind their assertions.  

It has been established that laypersons are generally not capable 
of opining on matters requiring medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); also see Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the origins or etiology of the disorder is 
a determination "medical in nature" and is not capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of being caused or 
aggravated by a service connected disability.  See Barr, supra.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, unlike varicose veins under Barr, a 
dislocated shoulder under Jandreau, a finding that a disorder was 
caused or aggravated by a service connected disability is not an 
opinion capable of being made by a lay person.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  The Board finds the April 
2009 VA examiner's opinions are of greater probative value and 
persuasiveness than the than the statement by the Veteran and her 
spouse.  In this regard, the Board notes that although the April 
2009 VA examiner had reviewed the Veteran's claims file, 
physically examined the Veteran and provided a sound rationale 
for the conclusions reached based on the evidence of record.  

As was explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical evidence 
in support of her claims.  She has failed to do so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

Therefore, the Board finds that the Veteran's and her spouse's 
lay statements concerning etiology are outweighed by the April 
2009 VA medical opinions cited above.  Accordingly, Wallin 
element (3) is not demonstrated and the Veteran's claims fail on 
that basis.  

The Board concludes that the preponderance of the evidence is 
against the claims for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  




ORDER

Entitlement to service connection for migraine headaches, claimed 
as secondary to service-connected sarcoidosis, is denied.  

Entitlement to service connection for obstructive sleep apnea, 
claimed as secondary to service-connected sarcoidosis., is 
denied.  


REMAND

Unfortunately, a remand is required in with respect to these 
issues.  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that she is afforded every 
possible consideration.

Acquired psychiatric disorders

The Board notes that the Veteran has been variously diagnosed 
with several acquired psychiatric disorders and, as noted 
elsewhere in this decision, service connection for sarcoidosis 
has been awarded by the December 1984 rating decision.  As such, 
Wallin elements (1) and (2) have been demonstrated.  

The Veteran was afforded a VA psychiatric examination in April 
2009, the report of which has been associated with the Veteran's 
claims file.  After careful review of the April 2009 VA 
examination report, the Board concludes that such is inadequate 
for the purposes of this decision.  See Barr, supra.  

Specifically, the April 2009 VA psychiatric examiner's medical 
nexus opinion stated that the Veteran's diagnosed acquired 
psychiatric disorders were not related to her service, but failed 
to address whether the Veteran's diagnosed acquired psychiatric 
disorders were caused or aggravated by her service-connected 
sarcoidosis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence... is essential 
for a proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine whether her acquired 
psychiatric disorder are proximately due to, or has been 
chronically worsened by, the her service-connected sarcoidosis.  

Sarcoidosis

The Veteran was last accorded a VA examination to assess the 
severity of her service-connected sarcoidosis in August 2007.  
Subsequently, the Veteran has asserted that her disability has 
increased in severity.  Specifically, at the personal hearing 
conducted before the undersigned in July 2010, the Veteran 
testified that she has increased difficulty breathing and that 
she is generally weaker.  See the July 2010 VA transcript at 
pages 10-12.  

VA's General Counsel has indicated that, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  In light of the Veteran's contentions 
of increased difficulty breathing and general weakness since the 
most recent VA examination, the Board finds that additional VA 
examination is necessary to determine the current nature and 
extent of these service-connected sarcoidosis.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the etiology of her acquired psychiatric 
disorders.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that such 
a review was accomplished.  Any necessary 
testing should be accomplished.  

After reviewing the record and examining 
the Veteran, the examiner should specify 
the nature of any acquired psychiatric 
disorders, providing appropriate diagnoses.  
The examiner should then provide an opinion 
as to whether any current acquired 
psychiatric disorders are more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), proximately due to or been 
chronically worsened by any of the 
Veteran's service-connected sarcoidosis.

A detailed rationale should be provided for 
all opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, he or she should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

2.  Schedule the Veteran for a VA 
examination with an appropriate specialist 
in order to determine the current severity 
her service-connected sarcoidosis.  The 
examiner should identify and completely 
describe all current symptomatology.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The VA examiner 
should discuss all findings in terms of 
Diagnostic Code 6846.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  
Specifically, the examiner should address 
the following questions:  

a.  Is the Veteran's sarcoidosis 
manifested by pulmonary involvement 
with persistent symptoms requiring 
chronic low dose (maintenance) or 
intermittent corticosteroids? 

b.  Is the Veteran's sarcoidosis 
manifested by pulmonary involvement 
requiring systemic high dose 
(therapeutic) corticosteroids for 
control? 

c.  Is the Veteran's sarcoidosis 
manifested by cor pulmonale, or; 
cardiac involvement with congestive 
heart failure, or; progressive 
pulmonary disease with fever, night 
sweats, and weight loss despite 
treatment?

The Veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case.  The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claims.  38 C.F.R. §§ 3.158, 3.655 
(2010).

3.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


